               Case 2:20-cv-00841-MJP Document 22 Filed 12/28/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JOHN WHITE et al,                                 CASE NO. C20-841 MJP

11                                  Plaintiffs,               ORDER GRANTING MOTION TO
                                                              CONTINUE CERTAIN PRE-TRIAL
12                  v.                                        DEADLINES

13          LIBERTY MUTUAL INSURANCE
            COMPANY et al,
14
                                    Defendants.
15

16
            Before the Court is Plaintiffs’ Motion to Continue Certain Pre-Trial Deadlines. The Court has
17
     reviewed the following materials submitted by the parties:
18
        1. Plaintiffs’ Motion to Continue Certain Pre-Trial Deadlines (Dkt. No. 18);
19
        2. Defendants’ Response (Dkt. No. 19);
20
        3. Plaintiffs’ Reply (Dkt. No. 21);
21
        4. The Declaration of Sarah L. Eversole (Dkt. No. 20), and the related record.
22
            Having reviewed these materials, the Court GRANTS Plaintiffs’ motion and will provide
23
     the Parties with an additional 30 days for each of the following deadlines:
24


     ORDER GRANTING MOTION TO CONTINUE CERTAIN PRE-TRIAL DEADLINES - 1
               Case 2:20-cv-00841-MJP Document 22 Filed 12/28/20 Page 2 of 2




 1   Event                                            Current Date            New Date
     Reports from Expert Witnesses under FRCP         December 21, 2020       January 20, 2021
 2   26(a)(2)

 3   Deadline to File all Motions related to          January 20, 2021        February 19, 2021
     Discovery
 4
     Discovery Cutoff                                 February 19, 2021       March 21, 2021
 5
     Deadline to File All Dispositive Motions         March 22, 2021          April 20, 2021
 6

 7          The clerk is ordered to provide copies of this order to all counsel.

 8          Dated December 28, 2020.

 9

10                                                        A
                                                          Marsha J. Pechman
11                                                        United States Senior District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO CONTINUE CERTAIN PRE-TRIAL DEADLINES - 2
